DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are presented for examination.
Claims 1-3 are rejected.
Claims 4-8 are objected to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being Ishikawa et al. by (US Pub. No.: 20190225218 A1: hereinafter “Ishikawa”).

          Consider claim 1:
                    Ishikawa teaches a vehicle travel assist device installed on a vehicle (Figs. 1-2 elements 40-43, 100-101) and comprising: a vehicle travel control device configured to control travel of the vehicle (Figs. 1-2 elements 40-43, 100-101, e.g., “vehicle control system 101 for controlling the self-driving vehicle 100 of FIG. 1.”); and a travel state acquisition device (e.g., recognizing external circumstances by the exterior recognition unit 44, therefore, a travel state acquisition device) configured to acquire travel state information indicating a travel state of the vehicle (e.g., “…The action plan generation unit 45 generates a driving path of the vehicle 100 (target path) from present time point to a certain time ahead based on, for example, a target route computed by the navigation unit 36, subject vehicle position recognized by the subject vehicle position recognition unit 43, and external circumstances recognized by the exterior recognition unit 44…”), wherein the vehicle travel control device is further configured to: detect that a first wheel of the vehicle climbs over a difference-in-level, based on the travel state information (e.g., “…vehicle speed detected by the vehicle speed sensor 32a is read and stored in the memory unit 42 as pre-ride-over vehicle speed V0 before the rear wheels 3r (driven wheels) ride over the rise 112…”); acquire a first driving force required for the first wheel to climb over the difference-in-level or a change in the travel state when the first wheel passes the difference-in-level, as reference information, based on the travel state information (e.g., “…Next, in S2, processing is performed by the ride-over determination unit 51 to determine based on signals from the vehicle speed sensor 32a and the acceleration sensor 32b whether the driven wheels have ridden over the rise 112. If a positive decision is made in S2, the routine proceeds to S3, and if a negative decision is made, returns to S1, Pre-ride-over vehicle speed V0 is updated every time the processing of S1 is performed. Vehicle speed V0 at time of final update is therefore vehicle speed immediately before the rear wheels 3r ride over the rise 112…”); estimate a second driving force required for a second wheel of the vehicle to climb over the difference-in-level, based on the reference information (e.g., “…vehicle speed detected by the vehicle speed sensor 32a, i.e., post-ride-over vehicle speed V1 immediately after the rear wheels 3r ride over the rise 112, is read. Next, in S4, processing is performed by the target vehicle speed calculation unit 52 to calculate target vehicle speed Va satisfying Expression (VI) using vehicle speed V0 acquired in S1, vehicle speed V1 acquired in S3, and relationship between front wheel axle vehicle weight Mf and rear wheel axle vehicle weight Mr stored in the memory unit 42 in advance…”); and generate the estimated second driving force when the second wheel passes the difference-in-level after the first wheel (See Ishikawa, e.g., “…processing is performed by the driving control unit 46 to control actuators AC so as to control actual vehicle speed immediately before the front wheels 3f (drive wheel) ride over the rise 112 to target vehicle speed Va…” of Abstract, ¶ [0063]-¶[0069], and Figs. 1-2 elements 40-43, 100-101, Fig. 6 elements 100-112, Fig. 7 steps S1-S5). 

          Consider claim 2:
                    Ishikawa teaches everything claimed as implemented above in the rejection of claim 1. In addition, Ishikawa teaches wherein the vehicle travel control device estimates the second driving force before the second wheel reaches the difference-in-level (See Ishikawa, e.g., “…processing is performed by the driving control unit 46 to control actuators AC so as to control actual vehicle speed immediately before the front wheels 3f (drive wheel) ride over the rise 112 to target vehicle speed Va…” of Abstract, ¶ [0063]-¶[0069], and Figs. 1-2 elements 40-43, 100-101, Fig. 6 elements 100-112, Fig. 7 steps S1-S5). 

          Consider claim 3:
                    Ishikawa teaches everything claimed as implemented above in the rejection of claim 1. In addition, Ishikawa teaches wherein when the first wheel reaches and stops at the difference-in-level, the vehicle travel control device increases a driving force at a first increase rate (e.g., “…If a positive decision is made in S2, the routine proceeds to S3, and if a negative decision is made, returns to S1, Pre-ride-over vehicle speed V0 is updated every time the processing of S1 is performed. Vehicle speed V0 at time of final update is therefore vehicle speed immediately before the rear wheels 3r ride over the rise 112…”), and when the second wheel reaches and stops at the difference-in-level, the vehicle travel control device increases the driving force to the second driving force at a second increase rate higher than the first increase rate (e.g., “…Next, in S2, processing is performed by the ride-over determination unit 51 to determine based on signals from the vehicle speed sensor 32a and the acceleration sensor 32b whether the driven wheels have ridden over the rise 112. If a positive decision is made in S2, the routine proceeds to S3, and if a negative decision is made, returns to S1, Pre-ride-over vehicle speed V0 is updated every time the processing of S1 is performed. Vehicle speed V0 at time of final update is therefore vehicle speed immediately before the rear wheels 3r ride over the rise 112…”). 

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                   The cited references fail to anticipate or render the claimed limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Kelly et al. (US Pub. No.: 2015/0203117A1) teaches “A vehicle speed control system for a vehicle having a plurality of wheels, the vehicle speed control system comprising one or more electronic control units configured to carry out a method that includes applying torque to at least one of the plurality of wheels, detecting a slip event between any one or more of the wheels and the ground over which the vehicle is travelling when the vehicle is in motion and providing a slip detection output signal in the event thereof. The method carried out by the one or more electronic control units further includes receiving a user input of a target speed at which the vehicle is intended to travel and maintaining the vehicle at the target speed independently of the slip detection output signal by adjusting the amount of torque applied to the at least one of the plurality of wheels.”

          UEDA (US Pub. No.: 2012/0143456A1) teaches “A driving assistance apparatus mounted to a vehicle is disclosed. The apparatus determines whether an amount of change in tire wheel speed of each tire wheel of the vehicle exceeds a threshold. The apparatus specifies a tire wheel crossing order, which is an order in which the tire wheels of the vehicle cross over a level difference between a road and a parking lot when the vehicle crosses over the level difference. The apparatus determines whether or not the vehicle has crossed over the level difference between the road and the parking lot, based on whether a threshold-exceeding order is identical to the specified tire wheel crossing order. The threshold-exceeding order is an order in which the amounts of change in the tire wheel speed of the respective tire wheels exceed the threshold.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667